United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1035
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

     Lance Bradley Williams, also known as Crush, also known as Lil'Crush

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: October 4, 2017
                             Filed: October 13, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

       Lance Williams pleaded guilty to conspiracy to commit sex trafficking of a
child, 18 U.S.C. §§ 1591(a), (c), 1594(c), and the District Court1 sentenced him to

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
120 months in prison. On appeal, in a brief filed in accordance with Anders v.
California, 386 U.S. 738 (1967), Williams’s counsel challenges the District Court’s
application of sentence enhancements under United States Sentencing Guidelines
§§ 2G1.3(b)(3) and 4B1.5(b)(1), and Williams echoes the challenge to the latter
enhancement in a pro se supplemental brief.

       We have reviewed the evidence introduced at the sentencing hearing, which
included testimony that Williams used a cellular telephone to place website
advertisements soliciting persons to engage in sexual conduct with the minor and
testimony that Williams facilitated several acts of prostitution involving the minor
over the course of the conspiracy. We find no error in the application of either
enhancement. See United States v. Kramer, 631 F.3d 900, 902 (8th Cir.) (setting
forth the standard of review and applying Guidelines § 2G1.3(b)(3)), cert. denied, 563
U.S. 1039 (2011); United States v. Rojas, 520 F.3d 876, 883 (8th Cir. 2008) (applying
Guidelines § 4B1.5(b)). In addition, we have reviewed the record in accordance with
Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no nonfrivolous issues.

      We affirm the judgment and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-